SEPARATION AGREEMENT
 
This SEPARATION AGREEMENT (the “Agreement”) is entered into as of August 24,
2010, by and between QNB Corp., a Pennsylvania business corporation (the
“Company”), QNB Bank, a state chartered banking association (the “Bank”), and
Mary Ann Smith (the “Executive”).
 
WHEREAS, the Bank is a wholly-owned subsidiary of the Company;
 
WHEREAS, the Executive has served as Senior Vice President and Chief Information
Officer of the Bank;
 
WHEREAS, the Company and the Executive have mutually agreed that the Executive
shall no longer serve as Senior Vice President and Chief Information Officer of
the Bank, and shall terminate employment with the Company and the Bank; and
 
WHEREAS, the parties now desire to enter into this Agreement to, among other
things, set forth the terms and conditions relating to the termination of the
Executive’s employment.
 
NOW THEREFORE, in consideration of the premises and the covenants herein, the
sufficiency of which is hereby acknowledged, the Executive and the Company agree
as follows:
 
1.    Separation from Employment
 
The Executive’s employment with the Company and the Bank shall cease effective
August 25, 2010 (the “Termination Date”).  Effective as of the Termination Date,
the Executive no longer held her positions as Senior Vice President and Chief
Information Officer of the Bank and did not hold any position, office or title
with the Company or the Bank after such date.
 
2.    Consideration and Other Compensatory Matters
 
(a)    Payments and Benefits.  In consideration of the Executive’s agreement to
(i) be bound by the covenants set forth in Section 4 and (ii) the release of
claims set forth in Exhibit A, the Executive shall receive the following
payments and benefits, to which she is not otherwise entitled:
 
(i) The Company shall pay the Executive the total sum of $111,547.50 less all
applicable federal, state, and local taxes, and other withholdings, in three
equal installments.  The first installment of $37,182.50 shall be paid on
September 2, 2010.  The second installment of $37,182.50 shall be paid after
December 31, 2010 and on or before January 31, 2011.  The third installment of
$37,182.50 shall be paid after December 31, 2010 and on or before March 15,
2011.
 
(ii) From the Termination Date through December 31, 2010, the Executive and her
beneficiaries shall remain eligible to participate, at no cost to the Executive,
in the Company’s group medical, dental, and vision insurance plans; provided,
however, that the Company shall have no obligation to continue to maintain
during such period any such plan, solely as a result of the provisions of this
Agreement.  The continuation of the medical, dental, and vision benefits under
the preceding sentence shall not count toward the coverage period required by
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”) and
Section 601 of the Employee Retirement Income Security Act of 1974, as amended
(collectively, “COBRA”).  Effective as of January 1, 2011, the Executive shall
no longer participate in the group medical, dental, and vision insurance plans
as an employee of the Company, but instead shall be eligible to elect to
continue receiving such insurance pursuant to the provisions of COBRA.  If the
Executive elects to continue medical, dental, and vision insurance coverage
under COBRA, the Company shall continue the Executive’s existing coverage by
paying the full monthly COBRA premiums in effect as of January 1, 2011 (the
“COBRA Payment”), from January 1, 2011 through May 31, 2011 (the “COBRA Premium
Payment Period”).  If the Executive continues to be eligible (under federal law)
and chooses to continue COBRA continuation coverage after the COBRA Premium
Payment Period ends, the Executive will be required to pay the full monthly
COBRA Premium in a timely fashion.  Although the Executive’s eligibility for
COBRA is not contingent on the Executive’s execution of this Agreement, the
Company’s obligation to pay the COBRA premiums in accordance with this Section
is contingent upon the Executive’s execution of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
(iii) All stock options granted to the Executive pursuant to the Company’s
equity incentive plan(s) which are vested and outstanding as of the Termination
Date shall remain exercisable until the expiration of the term of such stock
options.  Subject to the foregoing restrictions, the Executive shall be
permitted to exercise the options pursuant to the methods permitted under the
applicable equity plan.
 
(b)    Coverage under Directors and Officers Liability Policy.  The termination
of the Executive’s employment with the Company and the Bank shall not affect the
Executive’s coverage under the Company’s directors and officers liability policy
for acts or omissions by the Executive which occurred in the course of the
Executive’s performance of her duties and responsibilities on behalf of the
Company and the Bank, to the extent permitted and covered by such policy.
 
(c)    Forfeiture of Unvested Stock Options.  In light of the Executive’s
termination of employment with the Company and the Bank, the Executive shall
forfeit all stock options granted to her pursuant to the Company’s equity
incentive plan(s) which are not vested as of the Termination Date.
 
(d)    No Additional Benefits or Perquisites.  The Executive acknowledges and
agrees that except as provided herein and in Exhibit A, the Executive’s
participation under any benefit plan, program, policy or arrangement sponsored
or maintained by the Company and any perquisites shall cease and be terminated
as of the Termination Date, and the Executive’s entitlement to previously
accrued benefits under any plan, program, policy or arrangement shall be
governed by the terms thereof as if the Executive’s employment with the Company
and the Bank was involuntarily terminated without “cause” (as such term may be
defined in any of the Company’s benefit plans, programs, policies or
arrangements).  Notwithstanding the foregoing, the Executive’s entitlement to
the accrued benefits under the split-dollar life insurance arrangement with the
Company shall be governed by the terms of such arrangement.  The Executive
further acknowledges and agrees that no payment made by the Company pursuant
hereto is subject to any employer matching obligation or any other employer
contribution under any benefit or deferred compensation plan, whether or not any
such payment is characterized as wages or compensation.
 
 
2

--------------------------------------------------------------------------------

 
3.    Release of Claims
 
Notwithstanding anything contained in this Agreement to the contrary, all
payments and benefits provided under this Agreement are subject to the
Executive’s execution and nonrevocation of the release of claims attached hereto
as Exhibit A (the “Release”).
 
4.    Covenants of Executive
 
In consideration of the payments and benefits under this Agreement, the
Executive agrees as follows:
 
(a)    Non-Disclosure.  The Executive will not at any time, except in
performance of her obligations to the Company hereunder or with the prior
written consent of the Company or as required by law, directly or indirectly,
reveal to any person, entity or other organization (other than the Company, or
its employees, officers, directors, shareholders or agents) or use for her own
benefit any confidential information (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business or affairs of the Company
or any of its subsidiaries or affiliates (such subsidiaries and affiliates
collectively “Affiliates”), including, without limitation, any information
concerning past, present or prospective customers, marketing, operating or
financial data, or other confidential information used by, or useful to, the
Company or any of its Affiliates and known (whether or not known with the
knowledge and permission of the Company or any of its Affiliates and whether or
not at any time prior to the Termination Date developed, devised, or otherwise
created in whole or in part by the efforts of the Executive) to the Executive by
reason of her employment by, shareholdings in or other association with the
Company or any of its Affiliates.  The Executive further agrees that she will
retain all copies and extracts of any written Confidential Information acquired
or developed by her during any such employment, shareholding or association in
trust for the sole benefit of the Company, its Affiliates and their successors
and assigns.  The Executive further agrees that she will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, she will promptly
return) any written Confidential Information or any copies or extracts
thereof.  Upon the request and at the expense of the Company, the Executive
shall promptly make all disclosures, execute all instruments and papers and
perform all acts reasonably necessary to vest and confirm in the Company and its
Affiliates, fully and completely, all rights created or contemplated by this
Section 4(a).  The term “Confidential Information” shall not include information
that is or becomes generally known or available to the public other than as a
result of a disclosure by, or at the direction of, the Executive.  The
Executive’s agreements set forth in this Section 4(a) regarding Confidential
Information are independent of, and in addition to, her agreements set forth in
the rest of the Section 4 and shall not be construed either to enlarge or to
contract the scope of such other agreements.
 
The Executive confirms that all Confidential Information is and shall remain the
exclusive property of the Company and its Affiliates.  All business records,
papers and documents kept or made by the Executive relating to the business of
the Company shall be and remain the property of the Company and its Affiliates.
 
 
3

--------------------------------------------------------------------------------

 
(b)    Non-Disparagement.  The Executive and the Company agree to refrain from
performing any act, engaging in any conduct or course of action or making or
publishing any statements, claims, allegations or assertions which have or may
reasonably have the effect of demeaning the name or reputation of the Executive
or the Company or any of its Affiliates, or any of its or their employees,
officers, directors, agents or advisors in their capacities as such or which
adversely affects (or may reasonably be expected adversely to affect) the best
interests (economic or otherwise) of any of them.  Nothing in this Section 4(b)
shall preclude the Executive or the Company from fulfilling any duty or
obligation that she or it may have at law, from responding to any subpoena or
official inquiry from any court or government agency, including providing
truthful testimony, documents subpoenaed or requested or otherwise cooperating
in good faith with any proceeding or investigation; or from taking any
reasonable actions to enforce such rights under this Agreement in accordance
with the dispute provisions specified in Section 8 hereof.
 
(c)    Cooperation.  The Executive will reasonably cooperate with the Company,
at mutually convenient times and places, in connection with any administrative,
regulatory, or litigation proceedings or such like matters that may arise in the
future, as to matters regarding which the Executive may have personal knowledge
because of her employment with the Company and the Bank; provided that in no
event will the Executive be required to provide any such cooperation if such
cooperation is materially adverse to the Executive’s legal interests.  Such
cooperation will include providing information to the Company and its attorneys
with respect to any matter arising during or related to her employment, making
herself reasonably available to meet with Company personnel and the Company’s
attorneys, being interviewed by representatives of the Company, and
participating in such proceedings by deposition and testimony at trial.  To the
extent possible, the Company will limit the Executive’s cooperation to regular
business hours.  In any event, (i) in any matter subject to this Section, the
Executive will not be required to act against the reasonable best interests of
any new employer or new business venture in which the Executive is an employee,
partner or active participant and (ii) any request for the Executive’s
cooperation will take into account the Executive’s other personal and business
commitments.  The Company shall reimburse the Executive for her reasonable
out-of-pocket expenses (not including attorney’s fees, legal costs, or lost time
or opportunity) incurred in connection with such cooperation.
 
(d)    Confidentiality of Agreement.  Unless and until this Agreement becomes
generally available to the public (other than as a result of disclosure by, or
at the direction of the Executive), the Executive agrees to maintain as
confidential, the terms and contents of this Agreement, except (i) as needed to
obtain legal counsel, financial, or tax advice, (ii)  to the extent required by
Federal, state, or local law or by order of court, or (iii) as otherwise agreed
to in writing by an officer of the Company.  The Executive agrees not to discuss
either the existence of or any aspect of this Agreement with any employee or
ex-employee of the Company.  The Executive agrees to maintain as confidential
the contents of the negotiations and discussions resulting in this Agreement,
except as permitted by clauses (i) through (iii) of the preceding sentence.
 
 
4

--------------------------------------------------------------------------------

 
5.    Enforcement of Restrictions
 
(a)    Reasonableness.  The Executive hereby acknowledges that: (i) the
restrictions provided in this Agreement (including, without limitation, those
contained in Section 4 hereof) are reasonable in time and scope in light of the
necessity of the protection of the business of the Company; (ii) her ability to
work and earn a living will not be unreasonably restrained by the application of
these restrictions; and (iii) if a court concludes that any restrictions in this
Agreement are overbroad or unenforceable for any reason, the court shall modify
the relevant provision to the least extent necessary and then enforce as
modified.
 
(b)    Cessation of Payments and Benefits; Restitution.  If the Executive, in
the good faith judgment of the Company, breaches, in any material respect, any
of her obligations under Section 4, the Company shall have the right, upon
written notice to the Executive, to cease to make any further payments or to
provide any further benefits described in Section 2(a).  In addition,
upon  proof or confirmation of such breach as determined by a court or
arbitrator, the Company shall have the right of restitution and/or offset of the
payments and benefits provided under Section 2(a) and the Executive shall have
the obligation to disgorge such payments and benefits.
 
(c)    Injunctive and Other Relief.  The Executive recognizes and agrees that
should she fail to comply with the restrictions set forth herein, which
restrictions are vital to the protection of the Company’s business, the Company
will suffer irreparable injury and harm for which there is no adequate remedy at
law.  Therefore, the Executive agrees that in the event of the breach or
threatened breach by her of any of the terms and conditions of Section 4 hereof,
in addition to the remedies available under Section 5(b), the Company shall be
entitled to preliminary and permanent injunctive relief against her, or both,
with nominal bond or other security, and any other relief as may be awarded by a
court having jurisdiction over the dispute.  Such injunctive relief in any court
shall be available to the Company and its Affiliates in lieu of, or prior to or
pending determination in, any arbitration proceeding.  The rights and remedies
enumerated in this Section 5 shall be independent of each other, and shall be
severally enforced, and such rights and remedies shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company in law or
in equity.
 
6.    Return of Property
 
The Executive shall within five days following the Termination Date, diligently
locate all of the Company’s property within her possession and return to the
Company all of the Company’s property and information within her
possession.  Such property includes, but is not limited to, automobiles, credit
cards, computers, copy machines, facsimile machines, lap top computers, entry
cards, keys, building passes, computer software, manuals, journals, diaries,
files, lists, codes, documents, correspondence, and methodologies particular to
the Company and any and all copies thereof.  Moreover, the Executive is strictly
prohibited from destroying, obliterating or altering any of the Company’s
property covered by this Section 6, and the Executive is strictly prohibited
from making copies, or directing copies to herself through e-mail or other
transmission, of any of the Company’s property covered by this Section 6.  After
the Termination Date, the Executive agrees to promptly respond to any reasonable
request by the Company to return the Company property in her possession and/or
control, and the Executive further agrees that should she later discover any the
Company property in her possession and/or control, she will promptly return it
to the Company without a specific request by the Company to do so.
 
 
5

--------------------------------------------------------------------------------

 
7.    Payment and Cure
 
If the Company defaults in timely payment on the due date of any payment or
amount due under this Agreement, the Executive shall give written notice of such
default to the person specified in or pursuant to this Agreement to receive
notice on behalf of the Company.  The Company shall have ten (10) days after the
receipt of such a notice of default to cure any payment default.
 
8.    Arbitration
 
(a)    General.  Except as provided below, any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration, conducted before a single arbitrator in the Commonwealth of
Pennsylvania, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.  Each party shall bear its own costs,
including legal fees and out-of-pocket expenses, incurred in connection with any
arbitration, and the party that does not prevail shall bear all expenses of the
arbitrator and all of the fees and costs charged by the American Arbitration
Association.
 
(b)    Claims Not Subject to Arbitration; Submission to Jurisdiction; Service of
Process.  The foregoing Section 8(a) shall not apply to an effort by the Company
to enforce, or to recover damages for a breach of, any provision of Sections 4
or 5 hereof.  Any action or proceeding relating to any of those provisions may
be brought in the Court of Common Pleas of Bucks County, Pennsylvania or the
United States District Court for the Eastern District of Pennsylvania.  The
Executive irrevocably (i) consents to the personal jurisdiction of each of those
courts in any action or proceeding relating to any provision of Sections 4 or 5
hereof, (ii) agrees not to object to, or seek to change, the venue of any such
action or proceeding brought in any of those courts, whether because of
inconvenience of the forum or otherwise (but nothing in this Section will
prevent a party from removing an action or proceeding from a state court to a
Federal court sitting in that county), and (iii) agrees that process in any such
action or proceeding may be served by registered mail or in any other manner
permitted by the rules of the court in which the action of proceeding is
brought.
 
9.    Assignment
 
This Agreement shall not be assignable by any party hereto, except by the
Company to any successor in interest to the respective businesses of the
Company.
 
10.    Consulting
 
(a)    During the period beginning on the Termination Date and ending twelve
months thereafter, unless sooner terminated by the Company for any reason in its
sole and absolute discretion (the “Consulting Period”), the Executive may assist
the Company with specified projects and perform such other services for the
Company as the Company may, from time-to-time, reasonably request with respect
to matters for which the Executive was responsible while employed by the Company
or with respect to which the Executive has special knowledge and experience. The
Executive shall be available to provide consultation to the Company at
mutually-convenient times. As consideration for such consulting services, the
Executive shall receive payment for her services hereunder (the “Consulting
Fee”) of $70 per hour, payable at the end of each month, during the Consulting
Period.  The Consulting Fee shall constitute the sole and exclusive compensation
to which the Executive is or may become entitled for consulting services
provided during the Consulting Period.  Without limiting the generality of the
foregoing, the Executive shall have no right by virtue of her role as a
consultant during the Consulting Period to participate in, or to receive
benefits under, any of the plans, programs or arrangements which may be
maintained by, or which may be available for employees of the Company or the
Bank or any of their respective affiliates.  The relationship between the
Company and the Bank, on the one hand, and the Executive, on the other hand, for
services performed during Consulting Period shall be that of client and
independent contractor.  Neither the Company nor the Bank shall assume, and
specifically disclaims, any obligations of an employer to an employee that may
exist under applicable law as a result of any services performed by the
Executive during the Consulting Period.  The Executive shall be treated as an
independent contractor for all purposes of federal, state and local income taxes
and payroll taxes applicable to services performed during the Consulting Period.
 
 
6

--------------------------------------------------------------------------------

 
(b)    Following the end of the Consulting Period, the Executive may, upon the
Company’s request and at such time or times and in such manner as may reasonably
be agreed between the Company and the Executive, provide consulting services to
the Company as described in Section 10(a).  In consideration for the Executive’s
performance of such services, if any, the Company shall pay to the Executive the
Consulting Fee.  Within 30 calendar days following the end of each calendar
month during such period, the Executive shall provide to the Company a
reasonably detailed written invoice for any Consulting Fees earned during such
month, and any such invoice shall be due and payable within 30 calendar days
after the Company’s receipt thereof.


11.    Entire Agreement
 
The terms contained in this Agreement and the Release are the only terms agreed
upon by the Executive, the Company, and the Bank.  It is the express intent of
the parties that this Agreement fully integrates and expressly replaces any
other terms, conditions, conversations, discussions, or any other issues which
were discussed regarding the Executive’s employment with the Company and the
Bank, or for any and all reasons based on conduct which has occurred through the
date of executing this Agreement.  Any other conversations, promises, or
conditions which do not appear in this Agreement or the Release are waived or
rejected by agreement of the Executive, the Company, and the Bank
 
12.    Successors, Binding Agreement
 
(a)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  Failure by the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall constitute a material breach of
this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(b)    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees.  The Company’s rights and obligations
under this Agreement shall inure to the benefit of and shall bind the Company,
its successors and assigns.  If the Executive should die while any amount is
payable to her under this Agreement if she had continued to live, all such
amounts shall be paid in accordance with the terms of this Agreement to her
devisee, legatee, or other designee, or, if there is no such designee, to her
estate.
 
13.    Severability
 
If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect.
 
14.    Notices
 
All notices and other communications hereunder shall be in writing.  Any notice
or other communication hereunder shall be deemed duly given if it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient at the addresses maintained in the Company’s
records.  Notices sent to the Company should be directed to the attention of the
Company’s Chief Executive Officer.
 
15.           Counterpart Agreements
 
This Agreement may be executed in multiple counterparts, whether or not all
signatories appear on these counterparts, and each counterpart shall be deemed
an original for all purposes.
 
16.           Governing Law
 
This Agreement shall be governed by and construed under the internal laws of the
Commonwealth of Pennsylvania, without regard to its conflict of laws principles.
 
17.            No Waiver
 
The Company’s waiver or failure to enforce any term of this Agreement on one
instance shall not constitute a waiver of its rights under this Agreement with
respect to any other violations.
 
18.           Application of Code Section 409A
 
The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and applicable guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes and penalties under Section 409A.  The Company
shall not be liable for any additional tax, interest or penalties that may be
imposed on the Executive by Section 409A or any damages for failing to comply
with Section 409A.
 
 
8

--------------------------------------------------------------------------------

 
___________________________
 
The parties have duly executed this Agreement as of the date first written
above.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 



 
QNB CORP.
     
/s/ Thomas J. Bisko                                 
 
By: Thomas J. Bisko
 
Title: President and Chief Executive Officer
         
QNB BANK
     
/s/ Thomas J. Bisko                                 
 
By: Thomas J. Bisko
 
Title: President and Chief Executive Officer
         
EXECUTIVE
     
/s/ Mary Ann Smith                                
 
By: Mary Ann Smith



 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE AGREEMENT
 
THIS RELEASE AGREEMENT (this “Release Agreement”) is made as of this 24th day of
August, 2010, by and between QNB Corp. (the “Employer”) and Mary Ann Smith (the
“Executive”).  In consideration of the mutual agreements set forth below, the
Executive and the Employer hereby agree as follows:
 
1.    Releases.
 
a. In consideration of the payments and benefits required to be provided to the
Executive under the separation agreement between the Employer, QNB Bank (the
“Bank”), and the Executive, dated August 24, 2010, (the “Separation Agreement”)
and after consultation with counsel, the Executive, for herself and on behalf of
each of the Executive’s heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Executive Releasors”), hereby
irrevocably and unconditionally releases and forever discharges the Employer,
its subsidiaries, joint ventures and other affiliates, and each of its officers,
employees, directors, shareholders, and agents (collectively, the “Employer
Releasees”) from any and all claims (including claims for attorney’s fees),
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings, or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any Federal, state,
local, or foreign law, that the Executive Releasors may have, or in the future
may possess, arising out of (i) the Executive’s employment relationship with and
service as an employee, officer, or director of the Employer, its subsidiaries,
joint ventures and other affiliates, or the termination of the Executive’s
service in any and all of such relevant capacities or (ii) any event, condition,
circumstance, or obligation that occurred, existed, or arose on or prior to the
date hereof; provided, however, that the release set forth in this Section shall
not apply to (A) the payment and/or benefit obligations of the Employer or any
of its subsidiaries, joint ventures, and other affiliates, (collectively, the
“Employer Group”) under the Separation Agreement, (B) any Claims the Executive
may have under any plans or programs not covered by the Separation Agreement in
which the Executive participated and under which the Executive has accrued and
become entitled to a benefit, including, but not limited to, certain pension and
life insurance benefits, (C) any indemnification or other rights the Executive
may have in accordance with the governing instruments of any member of the
Employer Group or under any director and officer liability insurance maintained
by the Employer or any such group member with respect to liabilities arising as
a result of the Executive’s service as an officer and employee of any member of
the Employer Group or any predecessor thereof, (D) the Employee’s right to
receive unemployment compensation which the Company acknowledges it has not and
will not contest, (E) the Employee’s rights to any of her checking or savings
accounts with the Company, and (F) any rights which are not waivable by
law.  Except as provided in the immediately preceding sentence, the Executive
Releasors further agree that the payments and benefits as required by the
Separation Agreement shall be in full satisfaction of any and all Claims for
payments or benefits, whether express or implied, that the Executive Releasors
may have against the Employer or any member of the Employer Group arising out of
the Executive’s employment relationship and the Executive’s service as an
employee, officer or director of the Employer or a member of the Employer Group
or the termination thereof, as applicable.  Anything to the contrary
notwithstanding in this Release Agreement, nothing herein shall release the
Employer Releasees from any claims or damages based on (i) any Claims that arise
after the date of this Release Agreement, or (ii) any right the Executive may
have to obtain contribution as permitted by law in the event of entry of
judgment against the Executive as a result of any act or failure to act for
which the Employer and the Executive are jointly liable.
 
 
10

--------------------------------------------------------------------------------

 
b. In consideration of the general release and other covenants of the Executive
herein, and after consultation with counsel, the Employer for itself and on
behalf of each of its majority owned subsidiaries and affiliated companies and
each of their officers, employees, directors, shareholders, and agents
(collectively, the “Employer Releasors”), hereby irrevocably and unconditionally
releases and forever discharges the Executive and each of the Executive’s heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “Executive Releasees”), from any and all known Claims (but
only to the extent of such known Claims) that the Employer Releasors had, may
have had or now has against the Executive Releasees, as of the date of this
Release Agreement by the Employer, arising out of or relating to the Executive’s
employment relationship, or the termination of that relationship, with the
Employer Group, including, but not limited to, any Claim arising under any
Federal, state, local, or foreign law.  Anything to the contrary notwithstanding
in this Release Agreement, nothing herein shall release the Executive Releasees
from any claims or damages based on (i) any Claims (or further Claims) unknown
to the Employer Releasors as of the date of this Release Agreement, (ii) any
Claims that arise after the date of this Release Agreement, or (iii) any right
the Employer may have to obtain contribution as permitted by law in the event of
entry of judgment against the Employer as a result of any act or failure to act
for which the Executive and the Employer are jointly liable.
 
2.    Specific Release of Claims.  In further consideration of the payments and
benefits provided to the Executive under the Separation Agreement, the Executive
Releasors hereby unconditionally release and forever discharge the Employer
Releasees from any and all Claims that the Executive Releasors may have in
connection with the Executive’s employment or termination of employment, arising
under:
 
a. Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (“ADEA”), the Americans With Disabilities Act of 1990 (“ADA”),
the Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993
(“FMLA”), and any similar Federal, state or local laws, including without
limitation, the Pennsylvania Human Relations Act, as amended and any other
non-discrimination and fair employment practices laws of any state and/or
locality in which the Executive works or resides, all as amended;
 
b. the Fair Credit Reporting Act (“FCRA”), the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Worker Adjustment and Retraining
Notification Act (“WARN”); and
 
c. all common law Claims including, but not limited to, actions in tort and for
breach of contract, including, without limitation, Claims for incentive payments
and/or commissions, including but not limited to, Claims for incentive and/or
commission payments under any Employer incentive or commission plan, Claims for
severance benefits, all Claims to any non-vested ownership interest in the
Employer, contractual or otherwise, including but not limited to Claims to
unvested stock or stock options.
 
 
11

--------------------------------------------------------------------------------

 
This release applies to any and all Claims that the Executive may have relating
to rights, known or unknown to her, resulting from a change in ownership control
of the Employer, including, without limitation, rights pursuant to severance
agreements, severance plans, incentive plans, equity compensation plans, or any
other plan or agreement relating to the Executive’s employment.
 
Notwithstanding anything contained herein to the contrary, no portion of any
release contained in any section of this Release Agreement shall release the
Employer or the Employer Group from any Claims the Executive may have for breach
of the provisions of this Release Agreement or to enforce this Release
Agreement, that arise after the date of this Release Agreement, or to challenge
the validity of the Executive’s release of ADEA Claims.
 
By signing this Release Agreement, the Executive hereby acknowledges and
confirms the following: (i) the Executive was advised by the Employer in
connection with her termination of employment to consult with an attorney of her
choice prior to signing this Release Agreement and to have such attorney explain
to the Executive the terms of this Release Agreement, including, without
limitation, the terms relating to the Executive’s release of Claims arising
under this Section, and the Executive has in fact consulted with an attorney;
(ii) the Executive was given a period of not fewer than 21 days to consider the
terms of this Release Agreement prior to its signing; and (iii) the Executive
knowingly and voluntarily accepts the terms of this Release Agreement.
 
3.    No Assignment of Claims.  The Executive represents and warrants that she
has not assigned any of the Claims being released hereunder.
 
4.    Complaints.  The Executive affirms that she has not filed any complaint
against any Employer Releasee with any local, state or Federal court and agrees
not to do so in the future, except for Claims challenging the validity of the
release of ADEA Claims.  The Executive affirms further that she has not filed
any claim, charge or complaint with the United States Equal Employment
Opportunity Commission (“EEOC”) or any state or local agency authorized to
investigate charges or complaints of unlawful employment discrimination
(together, “Agency”).  The Executive understands that nothing in this Release
Agreement prevents her from filing a charge or complaint of unlawful employment
discrimination with any Agency or assisting in or cooperating with an
investigation of a charge or complaint of unlawful employment discrimination by
an Agency; provided however that, the Executive acknowledges that she may not be
able to recover any monetary benefits in connection with any such claim, charge,
complaint or proceeding and disclaim entitlement to any such
relief.  Furthermore, if any Agency or court has now assumed or later assumes
jurisdiction of any claim, charge or complaint on the Executive’s behalf against
any Employer Releasee, the Executive will disclaim entitlement to any relief.
 
5.    Revocation.  This Release Agreement may be revoked by the Executive within
the seven-day period commencing on the date the Executive signs this Release
Agreement (the “Revocation Period”).  In the event of any such revocation by the
Executive, all obligations of the parties under this Release Agreement shall
terminate and be of no further force and effect as of the date of such
revocation.  No such revocation by the Executive shall be effective unless it is
in writing and signed by the Executive and received by the Employer prior to the
expiration of the Revocation Period.  In the event of revocation, the Executive
shall not be entitled to the payments and benefits under the Separation
Agreement, the receipt of which is conditioned on the Executive’s execution of
this Release Agreement.
 
 
12

--------------------------------------------------------------------------------

 
6.    No Admission of Liability.  The Executive agrees that this Release
Agreement does not constitute, nor should it be construed to constitute, an
admission by the Employer of any violation of Federal, state, or local law,
regulation, or ordinance, nor as an admission of liability under the common law
or for any breach of duty the Employer owed or owes to the Executive.
 
7.    Representations and Warranties.  The Executive acknowledges and agrees
that (i) she is not aware of nor has she reported any conduct by any of the
Employer Releasees that violates any Federal, state, or local law, rule, or
regulation and (ii) in connection with offering the payments and benefits
provided under the Separation Agreement, the Employer has not provided to the
Executive, and has no obligation to provide to the Executive, any material
non-public information as defined in applicable Federal securities laws,
concerning the Employer.
 
8.    Confidentiality.  The Executive agrees to maintain as confidential, the
terms and contents of this Release Agreement, and the contents of the
negotiations and discussions resulting in this Release Agreement, except (i) as
needed to obtain legal counsel, financial, or tax advice, (ii) to the extent
required by Federal, state, or local law or by order of court (iii) as needed to
challenge the release of ADEA Claims or to participate in an Agency
investigation, or (iv) as otherwise agreed to in writing by an officer of the
Employer.  The Executive agrees not to discuss either the existence of or any
aspect of this Release Agreement with any employee or ex-employee of the
Employer.
 
9.    Violation.  If the Executive violates any provision of this Release
Agreement, the Employer will be entitled to the immediate repayment of all
payments and benefits paid pursuant to the Separation Agreement.  The Executive
agrees that repayment will not invalidate this Release Agreement and
acknowledges that she will be deemed conclusively to be bound by the terms of
this Release Agreement and to waive any right to seek to overturn or avoid
it.  If the Executive violates any provisions of this Release Agreement before
all of the payments and benefits under the Separation Agreement have been
provided, the Employer may discontinue any unpaid conditional payments and
benefits.
 
10.    Additional Damages Available for Violation. The Executive agrees that the
Employer will maintain all rights and remedies available to it at law and in
equity in the event the Executive violates any provision of this Release
Agreement.  These rights and remedies may include, but may not be limited to,
the right to bring court action to recover all consideration paid to the
Executive pursuant to this Release Agreement and any additional damages the
Employer may suffer as a result of such a breach.
 
11.    Entire Agreement and Amendment.  This Release Agreement contains and
constitutes the entire understanding and agreement between the parties hereto
with respect to the Executive’s waiver and release of Claims against the
Employer and cancels all previous oral and written negotiations, agreements,
commitments and writings in connection therewith.  This Release Agreement shall
be binding upon the parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by a duly
authorized representative of the parties and their respective agents, assign,
heirs, executors, successors, and administrators.  No delay or omission by the
Employer in exercising any right under this Release Agreement shall operate as a
waiver of that or any other right.  A waiver or consent given by the Employer on
any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.
 
 
13

--------------------------------------------------------------------------------

 
12.    Applicable Law.  This Release Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to choice of law principles, and except as preempted by Federal
law.  Should any provision of this Release Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and the illegal or invalid part, term, or provision will be deemed not
to be a part of this Release Agreement.
 
13.    Assignment.  The Executive’s rights and obligations under this Release
Agreement shall inure to the benefit of and shall bind the Executive, her heirs,
administrators, representatives, executors, successors, beneficiaries and
assigns.  The Employer’s rights and obligations under this Release Agreement
shall inure to the benefit of and shall bind the Employer, its successors and
assigns.  The Executive may not assign this Release Agreement.  The Employer may
assign this Release Agreement.
 
14.    Severability.  If any provision of this Release Agreement is held
unenforceable by a court of competent jurisdiction, all remaining provisions
shall continue in full force and effect without being impaired or invalidated in
any way.
 
15.    Notices.  All notices and other communications hereunder shall be in
writing.  Any notice or other communication hereunder shall be deemed duly given
if it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient at the addresses maintained in
the Employer’s records.  Notices sent to the Employer should be directed to the
attention of its Chief Executive Officer.
 


 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
14

--------------------------------------------------------------------------------

 
 
The Executive is hereby advised that the Executive has up to twenty-one (21)
calendar days to review this Release Agreement and that the Executive should
consult with an attorney of the Executive’s choice prior to execution of this
Release Agreement.
 
The Executive agrees that any modifications, material or otherwise, made to this
Release Agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration.
 
Having elected to execute this Release Agreement, to fulfill the promises and to
receive the payments and benefits under the Separation Agreement, the Executive
freely and knowingly, after due consideration, enters into this Release
Agreement intending to waive, settle and release all claims the Executive has or
might have against the Employer.
 
Statement by the Executive who is signing below.  By signing this Release
Agreement, I acknowledge that the Employer has advised and encouraged me to
consult with an attorney prior to executing this Release Agreement.  I have
carefully read and fully understand the provisions of this Release Agreement and
have had sufficient time and opportunity (over a period of 21 days) to consult
with my personal tax, financial and legal advisors prior to executing this
Release Agreement, and I intend to be legally bound by its terms.
 
IN WITNESS WHEREOF, the Employer (on its behalf and on behalf of the members of
the Employer Group) and the Executive, intending to be legally bound have
executed this Release Agreement on the day and year first above written.
 


 

 
QNB CORP.
     
/s/Thomas J. Bisko                            
 
By: Thomas J. Bisko
 
Title: President and Chief Executive Officer
     
EXECUTIVE
     
/s/ Mary Ann Smith                          
 
Mary Ann Smith





 
15

--------------------------------------------------------------------------------

 
 
ELECTION TO EXECUTE PRIOR TO EXPIRATION
OF TWENTY-ONE DAY CONSIDERATION PERIOD


 
I, Mary Ann Smith, understand that I have at least twenty-one (21) calendar days
to consider and execute this Release Agreement.  After having had the
opportunity to consult with counsel, however, I have freely and voluntarily
elected to execute this Release Agreement prior to the expiration of the
twenty-one (21) calendar day period.
 


 
/s/ Mary Ann Smith                                   
 
Date: August24, 2010
Mary Ann Smith
   



 
16

--------------------------------------------------------------------------------

 